PER CURIAM.
Appellant appeals the judgments and sentences resulting from convictions of three counts of grand theft of a motor vehicle and one count of arson.
Appellant has raised several points on appeal, but merit is found only in the allegation that the trial court incorrectly credited appellant’s county jail time on his four concurrent sentences. See § 921.161, Fla. Stat. (1985). A review of the sentencing documents indicates that appellant received sixty-eight days credit for time served on two of the grand theft charges but received only sixty-six days credit for time served on the remaining grand theft charge and the arson charge. Credit for time served should apply equally to all concurrent sentences. Abbott v. State, 478 So.2d 885 (Fla. 2d DCA 1985); Wooley v. State, 459 So.2d 1101 (Fla. 2d DCA 1984); Martin v. State, 452 So.2d 938 (Fla. 2d DCA 1984).
Accordingly, we affirm appellant’s convictions but remand with directions that the proper credit for jail time be applied to all of appellant’s sentences.
GRIMES, A.C.J., and SCHEB and RYDER, JJ., concur.